   Case 5:21-cv-05015-JLV Document 1 Filed 03/08/21 Page 1 of 19 PageID #: 1




                               UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF SOUTH DAKOTA
                                     WESTERN DIVISION


INDIAN LAND CAPITAL COMPANY, LLC,                                  5:21-cv-5015
                                                             CIV. _______________

               Plaintiff,

       vs.
                                                                 COMPLAINT
INFRASTRUCTURE DEVELOPMENT
COOPERATIVE, LCA; HIGHLAND PARK
MANAGEMENT, LLC; L. STEVEN
HAYNES; and RAYCEN RAINES,

               Defendant.


       Plaintiff Indian Land Capital Company, LLC (“ILCC”), for its Complaint against the

above named defendants, alleges as follows:

                                PARTIES AND JURISDICTION

       1.      ILCC is a Minnesota limited liability company, the sole member of which is the

Indian Land Tenure Foundation, a Minnesota Non-profit corporation.

       2.      The Indian Land Tenure Foundation’s principal place of business is in St. Paul,

Minnesota.

       3.      The Indian Land Tenure Foundation is a citizen of Minnesota, and therefore ILCC

is a citizen of Minnesota.

       4.      Defendant Infrastructure Development Cooperative, LCA (“IDC”) is a District of

Columbia limited cooperative.

       5.      At the time of the filing of this action, the sole member of IDC is Wakpamni Lake

Community Corporation (“WLCC”), which is a corporate body that claims to be a fully owned

corporate entity of the Wakpamni Lake Community of the Oglala Sioux Tribe.


                                                                                          Page | 1
   Case 5:21-cv-05015-JLV Document 1 Filed 03/08/21 Page 2 of 19 PageID #: 2




        6.     The principal place of business of WLCC is located within the external

boundaries of South Dakota.

        7.     WLCC, the sole member of IDC, is a citizen of South Dakota, and therefore IDC

is a citizen of South Dakota.

        8.     Defendant L. Steven Haynes is a domiciliary of Dallas, Texas, and therefore is a

citizen of Texas.

        9.     Defendant Highland Park Management, LLC (“Highland Park”), is a Delaware

limited liability company based in Dallas, Texas.

        10.    Upon information and belief, Defendant Haynes is the sole member of Highland

Park.

        11.    Because Haynes is a citizen of Texas, Highland Park Management is also a citizen

of Texas.

        12.    Defendant Raycen Raines is a domiciliary of South Dakota and therefore is a

citizen of South Dakota.

        13.    The amount in controversy in this action exceeds $75,000.

        14.    Jurisdiction is appropriate under 28 U.S.C. § 1331.

        15.    Jurisdiction is appropriate under 28 U.S.C. § 1332.

        16.    Jurisdiction is appropriate under 28 U.S.C. § 1367.

        17.    A substantial part of the events or omissions giving rise to this action took place

in the State of South Dakota or were directed at the State of South Dakota.

        18.    Additionally, all defendants are subject to personal jurisdiction in South Dakota

due to their citizenship status or contractual relationships and obligations which were agreed to

take place in South Dakota pursuant to agreement with South Dakota citizens.




                                                                                             Page | 2
     Case 5:21-cv-05015-JLV Document 1 Filed 03/08/21 Page 3 of 19 PageID #: 3




          19.   Venue is appropriate in the United States District Court for the District of South

Dakota.

                                         BACKGROUND

A.        IDC’S FORMATION AND PURPOSE

          20.   IDC was formed in 2015 by WLCC and the Enterprise Rancheria of Maidu

Indians of California (“the Enterprise Rancheria”).

          21.   The Enterprise Rancheria is a federally recognized Indian Tribal Entity located

within the boundaries of California.

          22.   IDC was ostensibly formed to assist federally recognized tribes with economic

development in Indian Country.

          23.   Upon information and belief, Highland Park entered into an agreement with IDC

through which Highland Park provided management and consulting services for IDC.

          24.   Upon information and belief, at times relevant to this action, Highland Park acted

as manager and agent of IDC.

          25.   In turn, Highland Park acted primarily through Haynes.

          26.   In 2015, Haynes, on behalf of Highland Park and IDC, began promoting a project

through which IDC supposedly would provide propane to tribal entities (“the Project”).

          27.   Haynes represented the Project as a way in which tribal entities could improve

access to propane, reduce energy costs for their citizens, and generate revenue for the member

tribes.

          28.   According to Haynes, IDC planned to purchase propane equipment and storage

infrastructure, which then could be used to stabilize propane supply and prices in Indian Country.




                                                                                             Page | 3
     Case 5:21-cv-05015-JLV Document 1 Filed 03/08/21 Page 4 of 19 PageID #: 4




        29.    Haynes proposed funding the Project principally from a bond to be issued under

an agreement with the Public Finance Authority, a unit of government of the State of Wisconsin

based in Madison, Wisconsin, which “rents out” its access to the tax-exempt bond market for a

fee.

B.      NEGOTIATIONS FOR BRIDGE FINANCING

        30.    In late 2015 and early 2016 Haynes contacted ILCC to obtain “bridge financing”

ostensibly to begin funding the Project while the bonding for the Project was being finalized.

        31.    During negotiations for the bridge financing, Haynes represented to ILCC that

IDC was in the process of having a $22 million bond issued to fund the Project (“Bond

Issuance”).

        32.    Haynes further represented that a portion of the proceeds from the Bond Issuance,

once obtained, would be used to immediately repay the proposed bridge financing in full.

        33.    During negotiations for the bridge financing, Haynes represented to ILCC that

Oppenheimer Funds had already pledged to buy the Bond Issuance once the bonds were rated by

Moody’s Investor Service.

        34.    Haynes represented that the entire Bond Issuance was already subscribed, subject

only to the publication of the rating.

        35.    During negotiations for the bridge financing, Haynes represented to ILCC that the

rating from Moody’s would be issued imminently.

        36.    Upon information and belief, neither the Oppenheimer Funds nor any other buyer

had pledged to purchase the Bond Issuance, and the marketability of the bonds was doubtful.

        37.    Upon information and belief, at the time he made the representations about the

pledged buyer of the bond, Haynes was aware, or reasonably should have been aware, that there




                                                                                           Page | 4
   Case 5:21-cv-05015-JLV Document 1 Filed 03/08/21 Page 5 of 19 PageID #: 5




in fact was no buyer who had pledged or committed to buying the bonds and that the bonds were

of doubtful marketability.

       38.       Haynes also made representations during loan negotiations indicating that there

were ten tribal entity members of IDC, which would provide the initial customer base and market

for its propane and related services.

       39.       Specifically, Haynes stated that the member tribal entities were located in South

Dakota and North Dakota, including the Oglala Sioux Tribe, the Lower Brule Sioux Tribe, and

the Rosebud Sioux Tribe.

       40.       Haynes represented to ILCC that IDC’s business activities would be conducted in

South Dakota and North Dakota during the term of the bridge loan.

       41.       Haynes represented that the Lower Brule Sioux Tribe had large storage tanks that

were available to IDC and could be converted to propane use for purposes of the Project.

       42.       None of the above-mentioned tribal entities, however, were in fact members of

IDC.

       43.       Haynes made the similar representations to various other entities in the course of

preparing for the issuance of bonds and marketing the bonds.

       44.       To those entities, Haynes represented that the following tribal entities were

members of IDC:

             •   Crow Creek Sioux
             •   Fort Belknap
             •   Lac du Flambeau
             •   Red Lake Band of Chippewa Indians of Minnesota
             •   Rosebud Sioux Tribe
             •   Saint Regis Mohawk Tribe
             •   Shawnee
             •   Sisseton-Wahpeton
             •   Spirit Lake Tribe
             •   St. Croix Chippewa Indians of Wisconsin


                                                                                                 Page | 5
   Case 5:21-cv-05015-JLV Document 1 Filed 03/08/21 Page 6 of 19 PageID #: 6




             •   Turtle Mountain
             •   Oglala Sioux Tribe

       45.       In fact, none of the alleged member tribal entities were members of IDC, and

many had not even been contacted by IDC or its representatives.

       46.       Specifically, although WLCC claims to be a corporate body of the Wakpamni

District of the Oglala Sioux Tribe, upon information and belief, it is not an official entity formed

under the authority of the Oglala Sioux Tribe.

       47.       In fact, in June, 2014, the Oglala Sioux Tribe passed a resolution expressly

stripping WLCC’s president, Raycen Raines, of any claimed authority to take any economic

development action on behalf of the Oglala Sioux Tribe.

       48.       Notwithstanding WLCC’s lack of authority to act on behalf of the Oglala Sioux

Tribe, Haynes, Raines, and IDC continued to misrepresent WLCC’s membership in IDC as

membership by the Oglala Sioux Tribe.

       49.       Specifically, Haynes and IDC represented that the claimed agreement with the

Oglala Sioux Tribe granted IDC access to a market which consumed an estimated 2,213,602

gallons of propane annually.

       50.       Similarly, despite having no binding agreements with the other alleged member

tribes, IDC represented to bonding agencies and potential purchasers that it had access to

markets with demand for over 9,400,000 gallons of propane annually.

       51.       Haynes, Raines, and IDC utilized means of interstate communication, including

the telephone, internet, and mail to make the above representations and to execute the contract

documents.




                                                                                                Page | 6
     Case 5:21-cv-05015-JLV Document 1 Filed 03/08/21 Page 7 of 19 PageID #: 7




C.        EXECUTION OF THE BRIDGE FINANCING

          52.   On February 2, 2016, in reasonable reliance on the representations made by

Haynes on behalf of Highland Park and IDC, ILCC entered into a Loan Agreement (“Loan

Agreement”) with IDC. A copy of the Loan Agreement is attached as Exhibit 1 and is

incorporated by reference as if fully set forth herein.

          53.   Under the terms of the Loan Agreement, ILCC advanced loan proceeds in the

principal amount of one million five hundred thousand dollars ($1,500,000.00) to IDC in

exchange for IDC’s promise to repay the loan proceeds plus interest.

          54.   Under the terms of the Loan Agreement, IDC executed a Promissory Note dated

February 2, 2016 (“the Note”), through which IDC promised to repay the loan proceeds plus

interest at the rate of ten percent per annum (10%) on or before August 31, 2017, a total of One

Million Seven Hundred Thirty-Six Thousand Two Hundred Fifty Dollars ($1,736,250.00). A

copy of the Note is attached as Exhibit 2 and is incorporated by reference as if fully set forth

herein.

          55.   Under the terms of the Note and the Loan Agreement, ILCC is entitled to recover

the costs in enforcing the agreements or collecting the loan proceeds, including reasonable

attorneys’ fees.

          56.   Under the terms of the Loan Agreement, the Loan Agreement is governed by

Minnesota law.

          57.   The Loan Agreement, Note, and other loan documents were executed by Art

Angle, a member of the Enterprise Rancheria, as President of IDC.

          58.   On May 11, 2016, Moody’s took ratings action on the IDC bonds, assigning the

bonds a “Caa2” rating, indicating the bonds were a high risk investment.




                                                                                              Page | 7
     Case 5:21-cv-05015-JLV Document 1 Filed 03/08/21 Page 8 of 19 PageID #: 8




         59.   Despite the fact that Haynes had represented the Bond Issuance was fully

subscribed, pending rating by Moody’s, upon information and belief, no bonds were issued or

purchased following the ratings action.

         60.   If any bonds were issued, IDC did not use the proceeds of those sales to pay down

the debt to ILCC as represented during negotiation for the bridge loan.

D.       ENTERPRISE RANCHERIA EXITS IDC

         61.   After execution of the Loan Agreement, the Enterprise Rancheria became aware

of a fraud investigation into a bond issuance involving Haynes, Raines, WLCC, and other third-

parties who are not parties to this action.

         62.   Upon learning of such investigations, the Enterprise Rancheria, through its IDC

board members, sought additional information from IDC, Highland Park, and Haynes, about the

use of the loan proceeds, the status of the Project, and Haynes’s, Raines’s, and WLCC’s

involvement in the alleged bond fraud.

         63.   Upon information and belief, IDC, Haynes, and Highland Park failed and refused

to provide adequate information in response to those lines of inquiry.

         64.   The Enterprise Rancheria conducted its own inquiries into other representations

made by IDC and Haynes and discovered that other tribal entities IDC claimed to be members

were not, in fact, members of IDC.

         65.   Further, the Enterprise Rancheria learned that Haynes and his associates had been

spending money in IDC’s accounts without the oversight or approval from IDC’s board, which

included two Enterprise Rancheria representatives, as required by IDC’s corporate governance

rules.




                                                                                          Page | 8
     Case 5:21-cv-05015-JLV Document 1 Filed 03/08/21 Page 9 of 19 PageID #: 9




        66.     As a result of IDC’s, Highland Park’s, and Haynes’s misrepresentations and

failure to provide adequate information, on or around June 24, 2016, the Enterprise Rancheria

terminated its membership in IDC.

        67.     The Enterprise Rancheria’s withdrawal from IDC was not made public to

prospective bond purchasers or to ILCC.

E.      DEFAULT ON THE NOTE AND EXTENSIONS

        68.     On August 31, 2017, IDC failed and refused to pay the amount due and owing

under the Loan Agreement and Note.

        69.     Following IDC’s failure to pay the amount due and owing, Haynes, on behalf of

Highland Park and IDC, negotiated a Loan Maturity Date Extension Agreement (“Extension”)

with ILCC. A copy of the Extension is attached hereto as Exhibit 3 and is incorporated by

reference as if fully set forth herein.

        70.     Raines participated in the Extension negotiations, during which he represented to

ILCC that he was participating on behalf of the Oglala Sioux Tribe.

        71.     Upon information and belief, Raines had no authority to act on behalf of the

Oglala Sioux Tribe, and his presence was intended to convince ILCC the Loan Proceeds were

being used for their intended purposes.

        72.     Under the terms of the Extension, ILCC agreed to extend the maturity date of the

Note to August 31, 2019, in exchange for additional interest, making the total amount due One

Million Eight Hundred Thousand Dollars ($1,800,000).

        73.     Under the terms of the Extension, “[a]ll other terms and conditions of the

transaction shall remain in effect from the original documents,” and all terms not altered by the

Extension “remain controlled by the original loan documents.”




                                                                                             Page | 9
 Case 5:21-cv-05015-JLV Document 1 Filed 03/08/21 Page 10 of 19 PageID #: 10




       74.     Thus, under the terms of the Loan Agreement and the Extension, IDC represented

to ILCC that there had been no material change to the ownership of IDC, despite the fact that one

of IDC’s two member-owners had terminated its relationship with IDC and the other purported

members had not joined IDC.

       75.     IDC failed and refused to pay the amount due and owing on August 31, 2019.

       76.     IDC and ILCC negotiated a second extension agreement, which was executed on

September 30, 2019 (“Second Extension”). A copy of the Second Extension is attached hereto

as Exhibit 4 and is incorporated by reference as if fully set forth herein.

       77.     Haynes again negotiated on behalf of IDC, with Raines participating ostensibly to

represent the Oglala Sioux Tribe’s interests.

       78.     Under the terms of the Second Extension, the maturity date of Promissory Note

was extended to June 30, 2020, in exchange for two installment payments of $50,000.00.

       79.     Under the terms of the Second Extension, the parties agreed the total interest and

principal due on June 30, 2020, would be $2,056,709.88.

       80.     IDC paid the first $50,000.00 installment for the Second Extension, but failed and

refused to timely pay the second installment.

       81.     IDC failed and refused to pay the amount due on June 30, 2020.

       82.     Upon information and belief, IDC did not use the loan proceeds for their

represented purpose.

       83.     Upon information and belief, IDC did not use the loan proceeds to purchase any

equipment or otherwise pursue the Project’s goals.




                                                                                          Page | 10
 Case 5:21-cv-05015-JLV Document 1 Filed 03/08/21 Page 11 of 19 PageID #: 11




         84.   Upon information and belief, Haynes, under the guise of “consulting fees” and

other expenses, misappropriated the loan proceeds for his and Raycen Raines’ personal benefit,

including payment for lavish trips and legal expenses related to other schemes.

         85.   Negotiations between the parties took place via telephone and email

communication.

F.       FRAUDULENT BOND SCHEME

         86.   Unknown to ILCC at the time it entered into the Loan Agreement, Haynes and

Raines had previously participated in a fraudulent bond scheme involving WLCC.

         87.   Upon information and belief, in March 2014, Haynes and Raines became

involved in a fraudulent bond issuance scheme.

         88.   Upon information and belief, Haynes and Raines, as representatives of WLCC,

agreed to use WLCC’s claimed status as a tribal entity to issue tax-free bonds.

         89.   Upon information and belief, working in concert with John “Yanni” Galanis and

his associates, Haynes and Raines participated in a transaction in which WLCC would issue

bonds.

         90.   Under the scheme, Galanis, through various entities controlled by him,

represented to potential investors that a portion of the bond proceeds would be used to purchase

an annuity, the proceeds of which would be sufficient to service the bond debt, and the remainder

of the funds would be used for WLCC’s economic development activities.

         91.   Ultimately, Galanis, through his controlled entities sold more than $40 million in

bonds to various groups, through three separate bond issuances.

         92.   Galanis’s controlled entities filtered the majority of the bond proceeds to

Galanis’s personal use and benefit.




                                                                                             Page | 11
 Case 5:21-cv-05015-JLV Document 1 Filed 03/08/21 Page 12 of 19 PageID #: 12




       93.     Upon information and belief, however, $2,250,000.00 of the WLCC bond

proceeds were deposited in a project fund ostensibly for the benefit of WLCC.

       94.     However, upon information and belief, WLCC did not use the project fund to

fund legitimate economic development for the Wakpamni District or the Oglala Sioux Tribe.

       95.     Instead, upon information and belief, Haynes, working in conjunction with

Raines, used Raines’s association with WLCC to request disbursements of the project funds to

Haynes for fake consultation services and other expenses supposedly related thereto.

       96.     Similarly, upon information and belief, substantial portions of the project funds

were disbursed directly to Raines for his personal benefit.

       97.     Specifically, upon information and belief, the project fund was used to fund lavish

travel for Haynes and Raines, including trips to Las Vegas.

       98.     Upon information and belief, during one such trip to Las Vegas believed to have

been funded by the project fund, Haynes pitched his idea for IDC to representatives of the

Enterprise Rancheria.

       99.     Upon information and belief, Haynes and Raines used the proceeds of the bridge

loan in a similar manner, directing the funds to Haynes and Raines for inflated and fabricated

consultation service fees, personal travel, and personal expenses.

                        COUNT 1: BREACH OF CONTRACT / DEBT

       100.    ILCC incorporates by this reference all the allegations set forth in this complaint.

       101.    ILCC and IDC were parties to an enforceable Loan Agreement and a Promissory

Note through which IDC promised to pay the principal sum of $1.5 million plus interest at the

rate of 10% per annum.




                                                                                            Page | 12
 Case 5:21-cv-05015-JLV Document 1 Filed 03/08/21 Page 13 of 19 PageID #: 13




       102.    IDC has failed and refused, and continues to fail and refuse to pay the amount due

and owing under the Loan Agreement and Promissory Note.

       103.    IDC’s failure to pay the amount due constitutes a breach of the agreement.

       104.    As a result of IDC’s breach, ILCC has been injured in the amount of unpaid

principal and interest under the Loan Agreement and the Note.

       105.    As of March 4, 2021, the amount due and owing is $1,500,000.00 in principal and

$729,750.00 in interest, a sum total of $2,229,750.00.

                            COUNT 2: CLAIM AND DELIVERY

       106.    ILCC incorporates by this reference all the allegations set forth in this complaint.

       107.    Under the terms of the Loan Agreement, IDC granted ILCC a security interest in

certain assets belonging to IDC, including the following titled vehicles (together, “Vehicles”):

           •   a 2002 Freightliner FL70 Truck, VIN# 1FVABTAK62HJ81128

           •   a 1974 Dalworth Trailer, VIN# TP59686;

           •   a 1966 Lubbock Trailer, VIN# 56181;

           •   a 1957 Fruehauf Trailer, VIN# C38814;

           •   a 1957 Butler Trailer, VIN# 57033522K; and

           •   a 1956 Fruehauf Trailer, VIN# C37275.

       108.    ILCC’s security interest attached to the Vehicles at the time the loan proceeds

were advanced to IDC.

       109.    ILCC perfected its security interest in the Vehicles by denoting its lien on the

Vehicles’ electronic titles on the South Dakota Electronic Title Registry.

       110.    As a result of IDC’s breach, ILCC is entitled to immediate possession of the

Vehicles under the terms of the Loan agreement and the Uniform Commercial Code.



                                                                                            Page | 13
 Case 5:21-cv-05015-JLV Document 1 Filed 03/08/21 Page 14 of 19 PageID #: 14




       111.    No other actions or proceedings at law or otherwise for recovery of the debt

secured in the Loan Agreement, or any part thereof, have been had or commenced.

              COUNT 3: CONVERSION OF COLLATERAL (in the alternative)

       112.    ILCC incorporates by this reference all the allegations set forth in this complaint.

       113.    Due to IDC’s breach of the Loan Agreement, ILCC has the right to immediate

possession of the Vehicles.

       114.    Upon information and belief, IDC has, without permission or consent of ILCC,

sold the Vehicles to a third-party or third-parties.

       115.    By selling the Vehicles, IDC has interfered with ILCC’s possessory interest,

which is superior to IDC’s.

       116.    As a result of the conversion, ILCC has been injured in the amount of the fair

market value of the collateral, which upon information and belief, is approximately $400,000.

                      COUNT 4: FRAUD AND DECEIT (All Defendants)

       117.    ILCC incorporates by this reference all the allegations set forth in this complaint.

       118.    As described in more detail above, Haynes, Raines, Highland Park, and IDC made

representations of fact, which Haynes, Raines, Highland Park, and IDC knew were false, or had

reason to know were false, at the time they were made.

       119.    Defendants made said misrepresentations with the intent of inducing ILCC’s

reliance on the representations.

       120.    ILCC reasonably relied on the misrepresentations by entering into the Loan

Agreement and the Amendments thereto.

       121.    ILCC has been injured by the misrepresentations in the amount of the loan

proceeds advanced to IDC.




                                                                                            Page | 14
 Case 5:21-cv-05015-JLV Document 1 Filed 03/08/21 Page 15 of 19 PageID #: 15




        122.   ILCC made the misrepresentations intentionally, knowingly, and maliciously, and

therefore ILCC is entitled to punitive or exemplary damages.

                                        COUNT 5: RICO

        123.   ILCC incorporates by this reference all the allegations set forth in this complaint.

        124.   Defendant Haynes and Defendant Raines have engaged in a pattern of

racketeering activity by engaging in wire and mail fraud to obtain access to loan proceeds

advanced by ILCC under the Loan Agreement.

        125.   Haynes and Raines used the Loan Proceeds to maintain an interest in an enterprise

engaged in interstate activity, including but not limited to, the ongoing operations of Highland

Park, IDC, and efforts to defraud potential investors in fraudulent bond schemes.

        126.   Haynes and Raines were employed by an enterprise engaged in interstate

commerce, and conducted the enterprise’s affairs through a pattern of racketeering activity,

including repeated acts of wire fraud and attempted wire fraud.

        127.   Haynes and Raines conspired to support an enterprise engaged in interstate

commerce through repeated acts of wire and mail fraud.

        128.   ILCC’s business interests were injured through Haynes and Raines racketeering

activities in the amount of the Loan Proceeds fraudulently obtained through said racketeering

activities.

        129.   ILCC is entitled to treble damages and an award of reasonable attorneys’ fees

under 18 U.S.C. § 1964.




                                                                                             Page | 15
 Case 5:21-cv-05015-JLV Document 1 Filed 03/08/21 Page 16 of 19 PageID #: 16




       WHEREFORE ILCC respectfully requests the following relief:

       A.      For judgment in ILCC’s favor and against Defendant IDC in the amount of

$2,229,750.00, plus prejudgment interest from March 4, 2021, through the date of judgment, on

account of Defendant IDC’s breach of the Loan Agreement;

       B.      For Judgment in ILCC’s favor and against Defendants IDC and Highland Park for

possession of the loan collateral more particularly identified above;

       C.      In the alternative, for Judgment in ILCC’s favor and against all Defendants in the

amount of the fair market value of the collateral more particularly identified above, caused by

Defendants’ conversion of collateral;

       D.      For judgment against all Defendants in the amount of $1,500,000.00 caused by

the fraud and deceit of the Defendants;

       E.      For judgment against all Defendants in the amount of $4,500,000.00 for treble

damages caused by the racketeering activities engaged in by all defendants;

       F.      For an award of ILCC’s reasonable costs herein, including reasonable attorneys’

fees, as authorized by contract and applicable state and federal law;

       G.      For an award of prejudgment interest and any such other relief as this Court finds

equitable and appropriate.




                                                                                           Page | 16
Case 5:21-cv-05015-JLV Document 1 Filed 03/08/21 Page 17 of 19 PageID #: 17
JS 44 (Rev. 10/20)   Case 5:21-cv-05015-JLV Document 1 Filed SHEET
                                            CIVIL COVER      03/08/21 Page 18 of 19 PageID #: 18
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)
I. (a) PLAINTIFFS                                                                                        DEFENDANTS
         INDIAN LAND CAPITAL COMPANY, LLC                                                                SEE ATTACHMENT TO CIVIL COVER SHEET
   (b) County of Residence of First Listed Plaintiff             RAMSEY CO., MN                          County of Residence of First Listed Defendant
                                (EXCEPT IN U.S. PLAINTIFF CASES)                                                                (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                         NOTE:      IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                    THE TRACT OF LAND INVOLVED.

   (c) Attorneys (Firm Name, Address, and Telephone Number)                                               Attorneys (If Known)

         Joel Rische, Davenport Evans Hurwitz & Smith LLP, 206
         W. 14th St., Sioux Falls, SD 57104
II. BASIS OF JURISDICTION (Place an “X” in One Box Only)                                     III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff
                                                                                                      (For Diversity Cases Only)                                    and One Box for Defendant)
  1    U.S. Government                 3   Federal Question                                                                    PTF        DEF                                         PTF      DEF
         Plaintiff                           (U.S. Government Not a Party)                      Citizen of This State            1          1      Incorporated or Principal Place         4     4
                                                                                                                                                     of Business In This State

  2    U.S. Government                 4   Diversity                                            Citizen of Another State            2          2   Incorporated and Principal Place           5         5
         Defendant                           (Indicate Citizenship of Parties in Item III)                                                           of Business In Another State

                                                                                                Citizen or Subject of a             3          3   Foreign Nation                             6         6
                                                                                                  Foreign Country
IV. NATURE OF SUIT (Place an “X” in One Box Only)                                                                                   Click here for: Nature of Suit Code Descriptions.
          CONTRACT                                               TORTS                            FORFEITURE/PENALTY                       BANKRUPTCY                       OTHER STATUTES
  110 Insurance                      PERSONAL INJURY                  PERSONAL INJURY              625 Drug Related Seizure             422 Appeal 28 USC 158             375 False Claims Act
  120 Marine                         310 Airplane                    365 Personal Injury -             of Property 21 USC 881           423 Withdrawal                    376 Qui Tam (31 USC
  130 Miller Act                     315 Airplane Product                 Product Liability        690 Other                                28 USC 157                        3729(a))
  140 Negotiable Instrument               Liability                  367 Health Care/                                                                                     400 State Reapportionment
  150 Recovery of Overpayment        320 Assault, Libel &                Pharmaceutical                                                 PROPERTY RIGHTS                   410 Antitrust
      & Enforcement of Judgment           Slander                        Personal Injury                                                 820 Copyrights                   430 Banks and Banking
  151 Medicare Act                   330 Federal Employers’              Product Liability                                               830 Patent                       450 Commerce
  152 Recovery of Defaulted               Liability                  368 Asbestos Personal                                               835 Patent - Abbreviated         460 Deportation
       Student Loans                 340 Marine                           Injury Product                                                     New Drug Application         470 Racketeer Influenced and
       (Excludes Veterans)           345 Marine Product                   Liability                                                      840 Trademark                        Corrupt Organizations
  153 Recovery of Overpayment             Liability                 PERSONAL PROPERTY                       LABOR                        880 Defend Trade Secrets         480 Consumer Credit
      of Veteran’s Benefits          350 Motor Vehicle               370 Other Fraud               710 Fair Labor Standards                  Act of 2016                      (15 USC 1681 or 1692)
  160 Stockholders’ Suits            355 Motor Vehicle               371 Truth in Lending              Act                                                                485 Telephone Consumer
  190 Other Contract                     Product Liability           380 Other Personal            720 Labor/Management                  SOCIAL SECURITY                      Protection Act
  195 Contract Product Liability     360 Other Personal                  Property Damage               Relations                        861 HIA (1395ff)                  490 Cable/Sat TV
  196 Franchise                          Injury                      385 Property Damage           740 Railway Labor Act                862 Black Lung (923)              850 Securities/Commodities/
                                     362 Personal Injury -               Product Liability         751 Family and Medical               863 DIWC/DIWW (405(g))                Exchange
                                         Medical Malpractice                                           Leave Act                        864 SSID Title XVI                890 Other Statutory Actions
      REAL PROPERTY                    CIVIL RIGHTS                 PRISONER PETITIONS             790 Other Labor Litigation           865 RSI (405(g))                  891 Agricultural Acts
  210 Land Condemnation              440 Other Civil Rights          Habeas Corpus:                791 Employee Retirement                                                893 Environmental Matters
  220 Foreclosure                    441 Voting                      463 Alien Detainee                Income Security Act              FEDERAL TAX SUITS                 895 Freedom of Information
  230 Rent Lease & Ejectment         442 Employment                  510 Motions to Vacate                                              870 Taxes (U.S. Plaintiff             Act
  240 Torts to Land                  443 Housing/                        Sentence                                                            or Defendant)                896 Arbitration
  245 Tort Product Liability             Accommodations              530 General                                                        871 IRS—Third Party               899 Administrative Procedure
  290 All Other Real Property        445 Amer. w/Disabilities -      535 Death Penalty                 IMMIGRATION                           26 USC 7609                      Act/Review or Appeal of
                                         Employment                  Other:                        462 Naturalization Application                                             Agency Decision
                                     446 Amer. w/Disabilities -      540 Mandamus & Other          465 Other Immigration                                                  950 Constitutionality of
                                         Other                       550 Civil Rights                  Actions                                                                State Statutes
                                     448 Education                   555 Prison Condition
                                                                     560 Civil Detainee -
                                                                         Conditions of
                                                                         Confinement
V. ORIGIN (Place an “X” in One Box Only)
  1 Original             2 Removed from                     3     Remanded from               4 Reinstated or             5 Transferred from      6 Multidistrict                     8 Multidistrict
    Proceeding             State Court                            Appellate Court               Reopened                    Another District          Litigation -                      Litigation -
                                                                                                                            (specify)                 Transfer                          Direct File
                                       Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
VI. CAUSE OF ACTION Brief description of cause:
                                       Breach of Contract/Debt; Claim and Delivery; Conversion of Collateral; Fraud and Deceit; RICO
VII. REQUESTED IN                           CHECK IF THIS IS A CLASS ACTION                        DEMAND $                                    CHECK YES only if demanded in complaint:
     COMPLAINT:                             UNDER RULE 23, F.R.Cv.P.                               8,229,750.00                                JURY DEMAND:           Yes       No
VIII. RELATED CASE(S)
                                           (See instructions):
      IF ANY                                                       JUDGE                                                                DOCKET NUMBER
DATE                                                                 SIGNATURE OF ATTORNEY OF RECORD
March 8, 2021                                                        /s/ Joel Rische
FOR OFFICE USE ONLY

  RECEIPT #                     AMOUNT                                    APPLYING IFP                                    JUDGE                           MAG. JUDGE
 Case 5:21-cv-05015-JLV Document 1 Filed 03/08/21 Page 19 of 19 PageID #: 19



                          ATTACHMENT TO CIVIL COVER SHEET

DEFENDANTS:

INFRASTRUCTURE DEVELOPMENT COOPERATIVE, LCA

HIGHLAND PARK MANAGEMENT, LLC

L. STEVEN HAYNES

RAYCEN RAINES
